In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00210-CV

ROSA BUSTILLOS AND PAULETTE                  §    On Appeal from County Court at
HICKS, Appellants                                 Law No. 1

                                             §    of Tarrant County (2020-002150-1)
V.
                                             §    May 19, 2022

ADOLFO TORRES AND MARIA TORRES,              §    Memorandum Opinion by Chief
Appellees                                         Justice Sudderth


                                     JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that appellees Adolfo Torres and Maria Torres shall pay all

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth